

	

		III

		109th CONGRESS

		1st Session

		S. RES. 266

		IN THE SENATE OF THE UNITED STATES

		

			October 5, 2005

			Mr. Hatch submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Designating the month of October 2005 as

		  Family History Month.

	

	

		Whereas it is the family, striving for a future of

			 opportunity and hope, that reflects our Nation's belief in community,

			 stability, and love;

		Whereas the family remains an institution of promise,

			 reliance, and encouragement;

		Whereas we look to the family as an unwavering symbol of

			 constancy that will help us discover a future of prosperity, promise, and

			 potential;

		Whereas within our Nation's libraries and archives lie the

			 treasured records that detail the history of our Nation, our States, our

			 communities, and our citizens;

		Whereas individuals from across our Nation and across the

			 world have embarked on a genealogical journey by discovering who their

			 ancestors were and how various forces shaped their past;

		Whereas an ever-growing number of people in our Nation,

			 and in other nations, are collecting, preserving, and sharing genealogies,

			 personal documents, and memorabilia that detail the life and times of families

			 around the world;

		Whereas 54,000,000 individuals belong to a family where

			 someone in the family has used the Internet to research their family

			 history;

		Whereas individuals from across our Nation, and across the

			 world, continue to research their family heritage and its impact upon the

			 history of our Nation and the world;

		Whereas approximately 60 percent of Americans have

			 expressed an interest in tracing their family history;

		Whereas the study of family history gives individuals a

			 sense of their heritage and a sense of responsibility in carrying out a legacy

			 that their ancestors began;

		Whereas as individuals learn about their ancestors who

			 worked so hard and sacrificed so much, their commitment to honor the memory of

			 their ancestors by doing good is increased;

		Whereas interest in our personal family history transcends

			 all cultural and religious affiliations;

		Whereas to encourage family history research, education,

			 and the sharing of knowledge is to renew the commitment to the concept of home

			 and family; and

		Whereas the involvement of national, State, and local

			 officials in promoting genealogy and in facilitating access to family history

			 records in archives and libraries are important factors in the successful

			 perception of nationwide camaraderie, support, and participation: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)designates the

			 month of October 2005 as Family History Month; and

			(2)calls upon the

			 people of the United States to observe the month with appropriate ceremonies

			 and activities.

			

